Citation Nr: 0303378	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial rating for bipolar 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California.  The Board remanded this case in 
August 2001 for development of the record.  The case has now 
been returned for appellate consideration.


FINDINGS OF FACT

1.  The rating criteria effective prior to, and from, 
November 7, 1996, are equally favorable to the veteran.

2.  Since the effective date of the grant of service 
connection, manifestations of the veteran's bipolar disorder 
have been productive of occupational and social impairment of 
no more than reduced reliability and productivity, and or no 
more than considerable impairment of the ability to maintain 
effective or favorable relationships with people as well as 
no more than considerable industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for bipolar disorder have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA and 
private treatment records,  and reports of VA examinations.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include a VA examination.  There is no identified probative 
evidence which remains outstanding.  

The RO sent the veteran VCCA notice letter in October 2001 in 
which the veteran was notified of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  A November 2002 supplemental statement 
of the case set out the applicable law and regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran's claim for service connection for a psychiatric 
disorder was initially denied by a January 1992 rating 
decision.  The veteran did not file a timely appeal.  

In a May 1994 statement received from the veteran, it was 
requested that the claim for service connection for a 
psychiatric disorder be reopened.

VA clinical records dated from April 1991 to July 1996 were 
received.  In a June 1993 VA outpatient treatment record, it 
was noted that the veteran's use of lithium was not effective 
in treating his bipolar disorder.  It was indicated that the 
veteran currently did not have any symptoms or complaints.  
The veteran felt even/leveled out.  He had no problems with 
sleep or energy, however his appetite had increased secondary 
to his diabetes.  He was comfortable and cooperative during 
the interview and had good eye contact.  There were no 
abnormal behavior/speech movements.  His mood was fine.  His 
affect was appropriate and euthymic.  It was concluded that 
the veteran currently had no symptoms with regard to his 
bipolar disorder.

An August 1995 psychiatric evaluation was received from 
Arthur F. Dunn, M.D., Ph.D..  Dr. Dunn stated that he had 
seen the veteran during a two hour interview.  The veteran 
reported that during service, he experienced a marked 
increase in both depressive symptoms and excited "high" 
states.  In his depressed mood he was markedly pessimistic, 
suicidal, and at times homicidal and sadistic.  Since his 
discharge, the veteran claimed that he has sought treatment 
for mental and emotional complaints, both from the VA and 
private sources.  It was indicated that he has been treated 
with numerous medications.  Dr. Dunn noted that the veteran 
did not work and lived on a non-service connected disability 
pension.  His daily activities included reading and watching 
television.  His interests involve model trains and going to 
plays.  The veteran worked two to three years after discharge 
from service and has not worked since 1973 to 1974.  He was 
currently in a relationship and described it as fantastic.  

Mental status examination revealed that the veteran was alert 
and cooperative and was oriented to person, date, month, and 
year.  His attitude was breezy and he made good eye contact.  
He spoke easily and clearly and there was no indication of 
loosening of thought associations, thought blocking or 
bizarre ideation.  He appeared to understand the questions 
and responded appropriately.  He did not appear anxious or 
depressed and was poised and comfortable during the 
interview.  He reported having suicidal ideation on a daily 
basis, sometimes more severe than others, but has not made 
suicidal attempts since service.  When he separated from his 
third wife, he heard voices.  He stated that he hears an 
actor's voice or his mother's voice during stressful times.  
There was no indication of any significant impairment of 
memory or attention except for some short-term memory 
problems which the veteran stated may be related to his 
marijuana use.  The veteran was able to recall three 
previously named common objects and was able to repeat a five 
digit number span.  He performed the serial three subtraction 
test adequately.  The diagnosis was bipolar II disorder, NOS. 

At a September 1996 RO hearing, the veteran testified that 
his psychiatric problems began in service.

The veteran underwent a VA psychiatric examination in May 
1997.  He complained of feeling depressed and of having sleep 
problems.  The examiner noted that the veteran continued to 
abuse marijuana as a way to medicate himself.  He stated that 
he has used marijuana more or less on a constant basis since 
1967 and increased usage in the 1980's.  He did not seek any 
treatment because he was rather disappointed with the 
treatment at the VA.  He stated that there are times when he 
not only feels depressed but also very agitated and angry and 
that is when he avoids going out and stays by himself to 
avoid confrontation with others.  In between, he has periods 
of time when he feels better.  However, at this time he 
described has mood as being mildly depressed and not being 
overly depressed, but with continued problems sleeping.  

Mental status examination revealed that the veteran was 
cooperative.  He initiated conversation and talked about his 
history.  There was no impediment to his speech.  There was 
no formal thought disorder.  He denied having any delusions 
or hallucinations, however, he stated that he was very 
suspicious and did not trust others.  There was no evidence 
of any organized delusions.  He had no suicidal or homicidal 
ideations.  He was concerned about his health, as well as his 
financial condition and his future.  He was fully alert and 
oriented to time, person, and place.  Memory was grossly 
intact.  Abstract thinking was normal.  Intelligence was 
within average range.  Insight was fair.  The diagnosis was 
bipolar disorder - depressed and substance abuse in 
remission.  A global assessment of functioning score of 50 
was assigned.  The veteran was diagnosed with bipolar 
disorder.

At an April 1999 VA examination, the examiner was requested 
to provide an opinion as to whether the veteran's psychiatric 
disorder had its onset in service.  The veteran did not 
undergo a physical examination at this point, rather the 
examiner reviewed the claims folder and provided an opinion 
as to whether the veteran's psychiatric disorder was related 
to his period of active service.

In a May 1999 rating decision, the RO granted service 
connection for bipolar disorder with a 50 percent evaluation, 
effective from May 26, 1994 (the date of receipt of the 
veteran's current claim).

In a brief dated in October 2000 from the veteran's attorney, 
it was argued that the veteran has been and remained 
essentially unemployable and that the April 1999 VA 
psychiatric examination was inadequate for determining the 
current rating.  It was noted that the examination was 
basically a "paper" examination and not an actual 
examination of the veteran.  It was further indicated that 
the veteran was receiving Social Security disability 
benefits.  

Following appellate review in August 2001, the Board remanded 
the case to the RO in order to obtain additional pertinent 
evidence and to provide the veteran with a current VA 
examination, taking into account the revised rating criteria 
for psychiatric disorders, effective November 7, 1996.   

In handwritten notes by the RO dated in January and November 
2002, it was indicated that there was no evidence that the 
veteran was in receipt of Social Security disability 
benefits.  

The veteran underwent a VA psychiatric examination in 
February 2002.  The examiner indicated that the veteran's 
claims folder had been reviewed.  The veteran stated that his 
depressed moods are associated with suicidal ideation.  It 
was reported that he thinks about it all the time, but he 
thinks more about death versus committing suicide.  He has no 
problems in carrying it out.  He stated that he has gained 30 
pounds over the last six to eight months and that he has 
decreased sleep.  Another stressor is that he moved over the 
last two years.  He has panic attacks when he thinks about 
having a meeting with someone.  He avoided contact with other 
people and has no desire for socialization.  Apart from 
seeing a physician in Los Angeles, he has not seen anybody 
since he moved.  He had married three times and was currently 
living with his significant other.  He had two daughters.  It 
was noted that the veteran last worked in 1997 or 1998 and 
that he quit secondary to physical symptoms.  His physical 
ailments include skin tags, degenerative joint disease, 
colonic polyps, candida intertrichio, diabetes mellitus, 
angina, hiatal hernia, duodenal ulcer, and obesity.  

Mental status examination revealed that his speech had normal 
tone, rate, rhythm, and volume.  He was oriented to person, 
place, and time.  His mood was slightly depressed.  His 
affect was appropriate.  Thought content was negative for any 
suicidal ideation, but he did have some thoughts of harming 
other people but had no plans.  He did think the TV and radio 
were sending special messages, but did not think that at the 
present time.  He has had paranoid thoughts and still has 
paranoid thoughts.  He picks his teeth before and after food, 
and thinks that something is on his teeth.  Thought processes 
were logical, sequential, and pertinent.  There were no 
auditory hallucinations.  He has had two episodes where he 
heard voices.  There were no visual hallucinations, however, 
he does feel like he is stepping into a movie scene when he 
walks out of his house.  The veteran stated that he felt 
surrealistic.  Memory was three out of three.  He knew the 
present president and the past two presidents.  He could 
spell "world" forward and backwards.  Judgment and insight 
were fair and abstract thinking was good.  The diagnosis was 
bipolar disorder, depressed last episode mixed.  A GAF score 
of 52 was assigned with a GAF score of 56 over the year.  The 
examiner stated that the veteran was mildly impaired with 
decreased ability to function while at work.  It was 
emphasized that the veteran avoided contact with other people 
and had no desire for socialization.  The examiner commented 
that the veteran's symptoms have increased since his last 
examination in 1999.    

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has made a distinction, however, between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service- connected condition. At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this appeal involves an original 
claim, the Board has framed the issue as shown on the title 
page.
 
Under the criteria for evaluating bipolar disorder that was 
in effect when the veteran filed his claim, assignment of a 
50 percent evaluation was predicated upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people. Further, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were considered to have 
been so reduced as to result in considerable industrial 
impairment. Assignment of a 70 percent evaluation was 
contemplated in cases in which the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired. The psychoneurotic symptoms were to have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain gainful 
employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represented three independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996). 

By regulatory amendment, which became effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 52702 
(1996). The revised regulations pertaining to the evaluative 
criteria for bipolar disorder are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. The veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the revised criteria for rating bipolar disorder, a 50 
percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.
 
Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

In this case, the evidence shows that, on VA examination in 
February 2002, the examiner clinically opined that the 
veteran's psychiatric symptoms had increased since his last 
examination in 1999.  The Board finds that such opinion is 
not supported by the competent evidence of record.  The 
competent evidence of record establishes that, prior to 
February 2002, the service-connected disability at issue was 
manifested by depressive symptoms and excited "high" 
states.  The Board notes that a private examiner described 
the veteran's depressed mood in August 1995 as markedly 
pessimistic, and suicidal, and at times homicidal and 
sadistic.  However, on mental status examination at that 
time, it was noted the veteran did not appear anxious or 
depressed, and noted the veteran reported he had made no 
suicidal attempt since discharge from service thirty years 
earlier.  He reported a "fantastic" social relationship, 
and had no indication of any significant impairment of memory 
or attention.  On VA examination in May 1997, the veteran 
described his mood as only mildly depressed.  The veteran's 
bipolar symptomatology has been shown to be manifested by 
depression, sleep problems, and suicidal ideation also since 
February 2002.  The evidence also shows that, throughout the 
rating period on appeal, his judgment and insight have been 
intact, and that his speech is normal, coherent and goal-
directed.  There is no competent medical evidence showing 
disorientation to time or place, significant memory loss, 
obsessional rituals, delusions or hallucinations, nor near-
continuous panic affecting the ability to function 
independently, appropriately and effectively. Moreover, the 
evidence does not show a severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or the ability to obtain or retain gainful 
employment.  The veteran has indicated that he is currently 
in a relationship and has indicated that his unemployment 
status is due to physical ailments.  In fact, the February 
2002 examiner stated that the veteran's bipolar disorder was 
productive of only mild impairment with a decreased ability 
to function at work.  There is no competent medical evidence 
that the veteran's unemployment is due to his bipolar 
disorder.    

Furthermore, the Board notes that on the VA examination in 
May 1997, the examiner assigned a GAF score of 50 and on VA 
examination in February 2002, the examiner assigned a GAF 
score of 52 with a past year GAF score of 56.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2002).  All of these scores 
contemplate serious symptoms which are reflected in the 
current 50 percent evaluation assigned to the veteran's 
bipolar disorder.  Although the February 2002 examiner 
commented that the veteran's bipolar symptomatology has 
increased since his last examination in 1999, the evidence 
still reflects that the veteran's condition does not meet the 
requirements for an evaluation higher than 50 percent.  

Thus, the Board finds that the preponderance of the evidence 
is against an increased rating for bipolar disorder under 
either the old or new rating criteria for mental disorders.      

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by the 
Court in Fenderson.  However, at no time since May 26, 1994, 
has the veteran's bipolar disorder been productive of a 
disability warranting an evaluation higher than 50 percent.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2002).  
There is no showing that the veteran's service-connected 
bipolar disorder presents such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of any evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER


An initial evaluation in excess of 50 percent for bipolar 
disorder is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

